Citation Nr: 1200276	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1955 to February 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In January 2005, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  Pursuant to this claim, he was afforded a VA audiological examination in July 2005.  As a result of the examination, the diagnosis was mild to moderately severe sensorineural hearing loss between 1500 and 4000 Hertz, bilaterally.  Because it was determined that the Veteran's hearing evaluation was within normal limits upon service discharge in February 1959, the examiner opined that the Veteran's hearing loss was "not caused by or a result of" his military service.

In March 2011, the Board remanded the Veteran's claim in order to provide the Veteran with updated notice consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was also remanded in order to afford him another VA audiological examination.

In March 2011, the RO sent the Veteran a letter notifying him of what type of information and evidence was needed to substantiate his claim for service connection, and notifying him of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  

The Veteran was scheduled to undergo a VA audiological examination on March 22, 2011; however, he failed to report to the examination.  A VA audiologist reviewed the Veteran's service treatment records and noted that all of the Veteran's puretone thresholds upon service discharge in February 1959 were between zero and 10 decibels, which was "well within normal limits."  Based on this finding, the VA audiologist opined that "[s]ince hearing loss was not present at his discharge examination[,] [his] hearing loss did not occur in the military but AFTER his military service."  (Emphasis in the original).

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

In August 2011, the Board found that the March 2011 VA audiologist did not convert the Veteran's puretone thresholds from the ASA standard to the ISO standard prior to rendering an opinion.  Specifically, the audiologist stated that all of the Veteran's puretone thresholds were between zero and 10 decibels upon service discharge.  However, when converted, several of the Veteran's puretone thresholds were greater than 10 decibels and, thus, the audiologist's opinion was based on an incorrect factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  

As such, the Board found that the March 2011 audiological opinion was inadequate for purposes of determining service connection.  The Board recognized that the Veteran failed to report to his scheduled examination.  However, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board found that another remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The Board also requested that the RO inform the examiner that although hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  38 C.F.R. § 3.303(d) (2011); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  

In August 2011, the Veteran underwent another VA audiological examination.  After a thorough review of the Veteran's relevant medical history and a clinical evaluation, the diagnosis was moderately-severe to severe right ear sensorineural hearing loss, and moderately severe left ear sensorineural hearing loss.  The examiner then opined as follows:

Current bilateral hearing loss IS NOT CAUSED BY OR A RESULT OF the Veteran's active duty service, to include as due to acoustic trauma.

. . . .

Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sound may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent threshold shift exists, and permanent damage to the inner ear.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent damage.  The Veteran's discharge examination documented hearing within normal limits at 500, 1000, 2000, 3000, and 6000 [Hertz], bilaterally.

(Emphasis in the original).  The examiner then recited the Veteran's February 1959 puretone thresholds.  The examiner continued:

Thresholds were all within normal limits, and in fact indicated excellent hearing at [d]ischarge.  Since hearing loss was not present at [d]ischarge, the Veteran's current hearing loss was not incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.

The Veteran's post military noise (farm equipment) is likely the cause of the Veteran's current hearing loss.

When citing the Veteran's February 1959 puretone thresholds, the examiner did not convert the figures from the ASA standard to the ISO standard prior to rendering an opinion.  The examination report did not otherwise indicate that the examiner had undertaken the conversion.  Further, based on a review of the Veteran's claims file, it did not appear to the Board that the RO requested the August 2011 VA examiner to provide an amended opinion following conversion of the February 1959 audiometric findings.  As such, the Board finds that the RO did not substantially comply with the directives of the August 2011 remand by failing to ensure that the August 2011 directives were accomplished.  

RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that a remand is necessary in order to obtain a supplemental opinion or to afford the Veteran another VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the August 2011 VA examiner provide a supplemental opinion.  Specifically, the RO must request that the examiner convert the February 1959 audiometric findings from the ASA standard to the ISO standard.  Then, based on the converted figures, the examiner must opined as to whether any degree of the Veteran's current bilateral hearing loss was incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.  A complete rationale for all opinions must be provided.  The RO must remind the examiner that, although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  If the August 2011 VA examiner is unable to provide the requested supplemental opinion, the Veteran must be afforded another VA audiological examination to determine if his current bilateral hearing loss was incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  Further, following a review of the service and post-service medical records, the Veteran's military occupational specialty, the Veteran's history of inservice and post-service noise exposure, and with consideration of the Veteran's statements as to the date of onset of the hearing loss, the examiner must state whether any degree of the Veteran's current hearing loss is related to his military service, to include as due to exposure to acoustic trauma.  The examiner must convert the February 1959 audiometric findings from the ASA standard to the ISO standard prior to rendering an opinion.  Then, with consideration of converted figures, the examiner must opined as to whether any degree of the Veteran's current bilateral hearing loss was incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.  A complete rationale for all opinions must be provided.  The RO must remind the examiner that, although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.

4.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

